DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 13 is directed to a "computer-readable recording medium". A " computer-readable recording medium " is not explicitly or deliberately defined in the specification. The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. See Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (26 Jan 2010). See MPEP 2111.01. Signals are nothing but the physical characteristics of a form of energy, and as such is nonstatutory natural phenomena. See, e.g., In re Nuitjen, Docket no. 2006-1371 (Fed. Cir. Sept.20, 2007)(slip. op. at 18)("A transitory, propagating signal like Nuitjen's is not a process, machine, manufacture, or composition of matter.' ... Thus, such a signal cannot be patentable subject matter."). Thus, claim 13 is rejected under 35 U.S.C. 101 because, giving the claims their broadest reasonable interpretation, the claimed " computer-readable recording medium " encompasses non-statutory subject matter.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pekelny et al. (Publication: US 2021/0019953 A1) in view of Lee et al. (Publication: US 2016/0203387 A1).

	Regarding claim 1, Pekelny discloses a method of generating a volume hologram using a [[point cloud]] and a mesh, the method comprising: 
(a) acquiring multi-view depth and color images ([0046] - cameras that acquires depth and colors [0104]. [0113] -  Images previous scanned. ); 
(b) generating [[point cloud]] data of a three-dimensional object from the acquired multi-view depth and color images; 
(c) generating mesh data of the three-dimensional object from the [[point cloud]] data of the three- dimensional object ( [0147] - Mesh, wire frame visualization includes 3D [[point cloud]]. [0072] -  3D mesh is generated via 3D surface Reconstruction Mesh. ); 
(d) calculating a vector of each mesh from the mesh data of the three-dimensional object  ([0054] Surface mesh 320 can also be used to segment or classify objects within room 320. For instance, the objects captured by surface mesh 320 can be classified, segmented, or otherwise characterized. This segmentation process is performed, by determining the attributes of those objects via support vector machine(s) (“SVM”).
[0055] Specifically, surface mesh 320 can be used to segment or identify the closet, the bookcase, the windowpane with drapes, the desk, the chair, the bed, and so on in room 300. Any number of objects, including their respective object types, may be identified via the surface mesh 320.); 
(e) extracting three-dimensional data at a user viewpoint from the mesh data of the three- dimensional object by using the vector of the mesh ([0052] FIG. 3C shows the same environment, but now HMD 310 is capturing a different viewpoint/perspective of the environment, as shown by scan segment 330. Specifically, scan segment 330 from FIG. 3C is used to further build the surface mesh 320, as shown in FIG. 3D. More specifically, surface mesh 320 in FIG. 3D now includes mesh segment 335, which was generated based on the information included in scan segment 330, and surface mesh 320 also includes mesh segment 325, which was added earlier. In this regard, multiple different depth images are obtained, acquired, or generated and are used to progressively build surface mesh 320 for room 300. The information in the depth images is fused together to generate a complete surface mesh 320 and to determine the depths of objects within room 300, as shown by FIG. 3E.); and 
(f) generating hologram data from three-dimensional data at the user viewpoint ([0024] – hologram is generated using the 3D scanning data, [0009], based on the user’s POV [0113]. ).
Pekelny does not however Lee discloses
normal vector ([0023] - TABLE-US-00001 TABLE 1 BLOCK BLOCK CONTENTS 210 Capture 3D point cloud data from scene 220 Transform 3D point cloud into tangential surface vectors 230 Estimate surface normal vectors from tangential surface vectors 240 Detect peaks employing unit sphere mesh 250 Separate parallel planes using the distance distribution peaks 260 Segment planar patches 270 Identify planar surface based upon the planar patches 280 End.) ;
	Point cloud data ([0017] - a datafile including a 3D point cloud 25 in the FOV 35, a portion of which advantageously represents a physical object 40. As such, the 3D point cloud 25 represents a measured surface of the physical object 40 and can include points in a three dimensional coordinate system (e.g., a set of points defined by x, y, and z coordinates).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Pekelny with normal vector; point cloud data as taught by Lee. The motivation for doing so to increase operation efficiency as taught by Lee 

Regarding claim 3, Pekelny in view of Lee disclose al the limitation of claim 1 including the point cloud data.
Pekelny discloses wherein, in the step (b), a matching process of unifying data of the multi-view depth and color images into one coordinate system is performed to generate the data of the three-dimensional object in one coordinate system ([0124] - each set of reduced resolution representation data can include anchor point data (e.g., anchor point data 530). This anchor point data can be provided to enable each computing system/HMD to align its corresponding 3D scanning data (e.g., perhaps its own hologram, such as hologram 915) with any received reduced resolution representation data. In other words, hologram 915 can use the same anchor points as hologram 905 to ensure that those two holograms are accurately aligned with one another and that they share the same coordinate access with regard to a known vector or anchor reference.) .

	Regarding claim 13, Pekelny discloses a computer-readable recording medium that stores a program for executing a method according to claim 1 ([0165] – computer storage media executing).
Remaining rejection, see claim 1.

Claim 5, is rejected under 35 U.S.C. 103 as being unpatentable over Pekelny et al. (Publication: US 2021/0019953 A1) in view of Lee et al. (Publication: US 2016/0203387 A1) and Somasundaram et al. (Publication: US 2019/0043255 A1).

Regarding claim 5, Pekelny in view of Lee disclose al the limitation of claim 1 including the point cloud data and the three-dimensional data at the user viewpoint.
Pekelny in view of Lee do now however Somasundaram discloses 
in the step (e), a direction vector at the user viewpoint is acquired, an inner product of the direction vector at the user viewpoint and the normal vector of the mesh is calculated to extract only a mesh where a result value of the inner product is a non-negative number, and the extracted mesh serves as the data ([0052] - a region of interest can be extracted from each surface mesh of the plurality of surface meshes (Step 68). For example, ROI extraction module 30 can extract a region of interest, such as region of interest 42, from each of surface meshes 12. Extracting the region of interest from each of the plurality of surface meshes can include aligning each surface mesh with a pre-determined coordinate system and extracting the region of interest from each surface mesh based on characteristics of the surface mesh in the pre-determined coordinate system. For instance, ROI extraction module 30 can align each of surface meshes 12 with coordinate system 40 and can extract region of interest 42 from each of surface meshes 12 (e.g., corresponding to a buccal surface of a tooth) as the region of surface meshes 12 that has a positive value of third axis 48.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Pekelny in view of Lee with in the step (e), a direction vector at the user viewpoint is acquired, an inner product of the direction vector at the user viewpoint and the normal vector of the mesh is calculated to extract only a mesh where a result value of the inner product is a non-negative number, and the extracted mesh serves as the data as taught by Somasundaram. The motivation for doing so the performance of the appliance can be increased as taught by Somasundaram.

Claims 2, 4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pekelny et al. (Publication: US 2021/0019953 A1) in view of Lee et al. (Publication: US 2016/0203387 A1) and Liu et al. (Publication: CN  108898551 A).

Regarding claim 2, Pekelny in view of Lee disclose al the limitation of claim 1 including including point cloud data, three-dimensional object and hologram data.
Pekelny in view of Lee do now however Gilson discloses 
the multi-view depth and color images are images taken from all directions through an omnidirectional RGB-D camera system ([0043] - creation of 360 degree video content, all directions of a view may be simultaneously recorded with omnidirectional cameras including colors and depth [0006] .).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Pekelny in view of Lee with the multi-view depth and color images are images taken from all directions through an omnidirectional RGB-D camera system as taught by Gilson. The motivation for doing so is to provides a technique for efficiently approximating an object. 

Regarding claim 4, Pekelny in view of Lee disclose al the limitation of claim 1 including including point cloud data and three-dimensional object.
Pekelny in view of Lee do now however Liu discloses 
the data of the three- dimensional object is sampled and converted into the mesh data of the object by using a Delaunay triangulation scheme (Page 5 last paragraph - The invention uses a Delaunay triangulation algorithm to split the texture mapping domain, obtaining the mapping effect is better than non Delaunay triangulation method. After the feature point set of the face for Delaunay triangulation, human face region covered by the triangular mesh is uniquely defined. in the area of any one point can find the triangle containing the same and its use in the centroid coordinate of the triangle so as to obtain this point a unique definition.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Pekelny in view of Lee with the data of the three- dimensional object is sampled and converted into the mesh data of the object by using a Delaunay triangulation scheme as taught by Gilson. The motivation for doing so the image can be beautification with the process as taught by Liu 

Regarding claim 11, Pekelny in view of Lee disclose al the limitation of claim 1 including including point cloud data, three-dimensional object and hologram data.
Pekelny in view of Lee do now however Liu discloses 
the data is generated by adjusting a brightness of each point of the object (Page 7 paragraph 7 - for determining the brightness of the image after fusion, then the half part of | A (i, j) -χ B (i, j) | α represents the weighted difference of the two images, two images containing blur factor. by changing the value, adjust the dominant proportion of the two images to balance the two different luminance images as α increases. )
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Pekelny in view of Lee with the data is generated by adjusting a brightness of each point of the object as taught by Gilson. The motivation for doing so the image can be beautification with the process as taught by Liu 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pekelny et al. (Publication: US 2021/0019953 A1) in view of Lee et al. (Publication: US 2016/0203387 A1) and Kitago et al. (Publication: US 2010/0246973).
Regarding claim 8, Pekelny in view of Lee disclose al the limitation of claim 1 including including point cloud data, three-dimensional object and hologram data.
Pekelny discloses the hologram data is generated from the three-dimensional data at the user viewpoint ([0147] - the first visualization (e.g., path 605B in FIG. 6) or the second visualization (e.g., paths 610B or 615B) can be a wire frame visualization (e.g., 3D edges of a triangular mesh, or perhaps other types of 2D images). In some cases, the wire frame visualizations can include 3D point cloud visualizations such as 3D footprints or 3D breadcrumb trails. As described earlier, the phrase “wire frame” is to be interpreted broadly to include both 2D and 3D visualizations. In some embodiments (e.g., as shown in FIG. 7), the wire frame visualization(s) can be rendered in a bird's eye mini-map. In some embodiments (e.g., as shown in FIG. 9), the first visualization (e.g., hologram 915) and the second visualization (e.g., hologram 905) are both 3D holograms that are projected onto the display.)
Pekelny in view of Lee do now however Xiong discloses
with respect to the extracted, a density of the data is adjusted, and in which the density is adjusted ([0018] - a step of extracting an area of an object from an image as an object area; a division step of dividing the object area into a plurality of meshes. The division is based on a threshold until the condition, in which the size of small areas divided in step S803 is equal to or smaller than the set minimum value [0077], if the threshold is not met, the it will repeat back to step S802 of Fig. 8, the size is smaller “density”
Division add lines, points, into the mesh as shown in Fig. 4.
[0017] – extracts an area of an object. ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Pekelny in view of Lee with respect to the extracted, a density of the data is adjusted, and in which the density is adjusted as taught by Xiong. The motivation for doing so is to provides a technique for efficiently approximating an object. 

Regarding claim 9, Pekelny in view of Lee and Xiong disclose al the limitation of claim 1 including including point cloud data, three-dimensional object and hologram data.
Xiong discloses
with respect to mesh data corresponding to the extracted data, a size of each mesh is measured to determine whether the measured mesh size is less than a threshold value, the mesh is divided by adding a point to the mesh when the measured mesh size is greater than the threshold value, and the division process is repeatedly performed such that all meshes are divided to have a size less than the threshold value, thereby adjusting the density ([0018] - a step of extracting an area of an object from an image as an object area; a division step of dividing the object area into a plurality of meshes. The division is based on a threshold until the condition, in which the size of small areas divided in step S803 is equal to or smaller than the set minimum value [0077], if the threshold is not met, the it will repeat back to step S802 of Fig. 8, the size is smaller “density”
Division add lines, points, into the mesh as shown in Fig. 4.
[0017] – extracts an area of an object. ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Pekelny in view of Lee with with respect to mesh data corresponding to the extracted data, a size of each mesh is measured to determine whether the measured mesh size is less than a threshold value, the mesh is divided by adding a point to the mesh when the measured mesh size is greater than the threshold value, and the division process is repeatedly performed such that all meshes are divided to have a size less than the threshold value, thereby adjusting the density as taught by Xiong. The motivation for doing so is to provides a technique for efficiently approximating an object. 

Claim Objections

Regarding claim 6, No art was found that could fully teach the claim as recited.  
The closest prior art discovered is the combination of  Pekelny et al. (Publication: US 2021/0019953 A1) in view of Lee et al. (Publication: US 2016/0203387 A1) and Liu et al. (Publication: CN  108898551 A), Tidhar (Patent: US 10,006,981 B2), and Haynold (Patent: US 9,955,084 B1).
However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claim 6, either singly or in an obvious combination.

Regarding claim 7 depends on claim 6 with no art was found that could be applied to the claim 6 as recited.   

Regarding claim 10, No art was found that could fully teach the claim as recited.  
The closest prior art discovered is the combination of  Pekelny et al. (Publication: US 2021/0019953 A1) in view of Lee et al. (Publication: US 2016/0203387 A1) and Liu et al. (Publication: CN  108898551 A), Tidhar (Patent: US 10,006,981 B2), and Haynold (Patent: US 9,955,084 B1).
However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claim 10, either singly or in an obvious combination.

Regarding claim 12, No art was found that could fully teach the claim as recited.  
The closest prior art discovered is the combination of  Pekelny et al. (Publication: US 2021/0019953 A1) in view of Lee et al. (Publication: US 2016/0203387 A1) and Liu et al. (Publication: CN  108898551 A), Tidhar (Patent: US 10,006,981 B2), and Haynold (Patent: US 9,955,084 B1).
However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claim 12, either singly or in an obvious combination.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Error! Unknown document property name. whose telephone number is Error! Unknown document property name..  The examiner can normally be reached on Error! Unknown document property name.: 9:30am - 6:00pm EST .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616